DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 04/28/2021 has been entered and fully considered. Claims 1-6, 8-11 remain pending in the application, where Claims 1, 8-9 and 11 have been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they moot/overcome all the 35 USC 112(f) interpretations, 112(b), 102 and 103 rejections previously set forth in the non-final office action mailed on 01/28/2021. 

Allowable Subject Matter

3- Claims 1-6, 8-11 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


wherein the nanonail array is formed by plasmonic nanonails with a multi-resonance enhancement effect arranged periodically, and each of the plasmonic nanonails with the multi-resonance enhancement effect comprises two parts: a triangular nanoplate and a nanorod, wherein through a localized surface plasmon resonance peak formed by the triangular nanoplate and a plasmonic Fabry-Perot resonance peak formed by the nanorod at the same wavelength, the plasmonic nanonails with the multi-resonance enhancement effect have characteristics of infrared ultra-narrow band absorption, strong short-range dielectric sensitivity and strong polarization selectivity…

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Kubo, Mazed, Tang, Kaufman and Han. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, and more particularly “each of the plasmonic nanonails with the multi-resonance enhancement effect comprises two parts: a triangular nanoplate and a nanorod, wherein through a localized surface plasmon resonance peak formed by the triangular nanoplate and a plasmonic Fabry-Perot resonance peak formed by the nanorod at the same wavelength”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/